Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered September 28, 1998, convicting defendant upon his plea of guilty of the crimes of unauthorized use of a motor vehicle in the third degree, grand larceny in the fourth degree and driving while intoxicated.
In satisfaction of a six-count indictment, defendant pleaded guilty to the crimes of unauthorized use of a motor vehicle in the third degree, driving while intoxicated and grand larceny in the fourth degree. Defendant was sentenced as a second felony offender to concurrent terms of incarceration aggregating 2 to 4 years to be served as a parole supervision sentence at a drug treatment campus pursuant to CPL 410.91. Defendant appeals, contending that the sentence imposed was harsh and excessive given his poor impulse control due to alcoholism, youth and lack of guidance. Contrary to defendant’s contention, we find no reason to disturb the agreed-upon sentence, especially in light of defendant’s criminal history and the favorable nature of the plea agreement (see, People v Moore, 270 AD2d 715, lv denied 95 NY2d 800; People v Shaw, 217 AD2d 714).
Mercure, J. P., Crew III, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.